DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-12, 14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potter (US. 3,874,678A).
Potter discloses a rotary joint, comprising: a rotatable assembly (e.g. figure 1) adapted for mounting onto a shaft, the rotatable assembly including an internal fluid opening (e.g. 22 and/or 23) extending in a radial direction through the rotatable assembly, the rotatable assembly including two ring seals (e.g. 43) disposed in opposed orientation on a rotor (e.g. 16), each of the two ring seals being sealably engaged on the rotor and slidable relative to the rotor in an axial direction, which is perpendicular to the radial direction (e.g. figures, see description of 44 and how 44 pushes rings to contact 45), a non-rotatable assembly (e.g. figures) disposed around the rotatable assembly, the non- rotatable assembly forming an external fluid opening (e.g. 13) extending in the radial direction through the non-rotatable assembly, the non-rotatable assembly including two ring flanges (e.g. 45) disposed at axially distal ends thereof, wherein each of the two ring seals slidably contacts a respective one of the two ring flanges to form a mechanical sliding face seal (e.g. contact between 43 and 45), wherein a radial gap (e.g. gap 21) is defined between the rotatable and non-rotatable assemblies and wherein the radial gap (e.g. figures and see entire document) is sealed in the axial direction, at least in part, by the mechanical sliding face seals between the two ring seals and the two ring flanges (e.g. between 43 and 45).
Regarding claim 2: The rotor further includes a radial wall (e.g. radial wall contacted by distal end of 44), wherein the internal fluid opening extends through the radial wall, and wherein the two ring seals are slidably sealed in the axial direction with respect to the radial wall (e.g. figures).
Regarding claim 3: Each of the two ring flanges is attached to a stator, the stator having a generally hollow cylindrical shape (e.g. 43 and 45).
Regarding claim 5: A plurality of compression springs disposed to impose a force biasing the two ring seals away from one another and towards the two ring flanges (e.g. springs 44 that provide compression force to bias the seal rings away and toward the two ring flanges).
Regarding claim 7: An anti-rotation device embodied as one of a collar (e.g. collar having pin hole at the end of 16) associated with the rotatable assembly, the anti-rotation collar including one or more notches adapted to engage corresponding slots in the shaft such that the rotatable assembly rotates with the shaft (e.g. pin or screw connectable with shaft 11), or as a spring-loaded pin extending outwardly from the shaft and engaging a ramped notch formed in the rotor (e.g. see at the end of 16).
Regarding claim 8: During operation, the rotatable assembly is configured to rotate relative to the non-rotatable assembly, which is stationary (intended use but the seal assembly of Potter is capable of this, intended use or method limitation which is given little or no patentable weight in an apparatus claim, see MPEP2113-2114).
Regarding claim 9: During operation, the non-rotatable assembly is configured to rotate relative to the rotatable assembly, which is stationary (intended use but the seal assembly of Potter is capable of this, intended use or method limitation which is given little or no patentable weight in an apparatus claim, see MPEP2113-2114).
Regarding claim 10: Potter discloses a rotary joint, comprising a rotor (e.g. 16) adapted for mounting onto a shaft, the rotor including an internal fluid opening extending in a radial direction through the rotor, two ring seals disposed in opposed orientation on the rotor, each of the two ring seals being sealably engaged on the rotor and slidable relative to the rotor in an axial direction, which is perpendicular to the radial direction, a stator (e.g. 10) disposed around the rotor and the two ring seals, the stator forming an external fluid opening extending in the radial direction through the stator, the stator including two ring flanges disposed at axially distal ends thereof, wherein each of the two ring seals slidably contacts a respective one of the two ring flanges to form a mechanical sliding face seal, wherein a radial gap is defined between the rotor and the stator and wherein the radial gap is sealed in the axial direction, at least in part, by the mechanical sliding face seals between the two ring seals and the two ring flanges (see rejection of claims above and entire reference of Potter).
Regarding claim 11: The rotor further includes a radial wall, wherein the internal fluid opening extends through the radial wall, and wherein the two ring seals are slidably sealed in the axial direction with respect to the radial wall (see rejection of claims above and entire reference of Potter).
Regarding claim 12: The stator having a generally hollow cylindrical shape (e.g. stator 10, see figures).
Regarding claim 14: A plurality of compression springs disposed to impose a force biasing the two ring seals away from one another and towards the two ring flanges (see rejection of claims above and entire reference of Potter).
Regarding claim 16: An anti-rotation structure such that the rotor and the two ring seals rotate with the shaft (see pin connection with 16 and shaft).
Regarding claim 17: Potter discloses a method for operating a rotary joint, comprising: providing a rotor (e.g. 16) mounted onto a shaft (e.g. 11), the rotor including an internal fluid opening extending in a radial direction through the rotor and fluidly communicating with a fluid passage in the shaft (e.g. passage having 22 and/or 23), providing two ring seals (e.g. 43) disposed in opposed orientation on the rotor, each of the two ring seals being sealably engaged on the rotor and slidable relative to the rotor in an axial direction, which is perpendicular to the radial direction, providing a stator (e.g. 10) disposed around the rotor and the two ring seals, the stator forming an external fluid opening (e.g. 13) extending in the radial direction through the stator, the stator including two ring flanges (e.g. 45) disposed at axially distal ends thereof, slidably contacting a respective one of the two ring flanges with each of the two ring seals to form a mechanical sliding face seal (e.g. contact between 43 and 45) and biasing the two ring flanges away from one another and towards the two ring flanges (e.g. done by springs 44).
Regarding claim 18: Providing a radial wall on the rotor, and slidably sealing the two ring seals relative to the radial wall (e.g. radial wall contacted by distal ends of springs 44).
Regarding claim 19: Releasably attaching each of the two ring flanges onto axial distal ends of the stator (e.g. that is the case since 45 is capable of removal from stator).
Claim(s) 1-3, 5, 7-12, 14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson (US. 4635969A).
Jackson discloses  a rotary joint, comprising: a rotatable assembly (e.g. figure 1) adapted for mounting onto a shaft, the rotatable assembly including an internal fluid opening (e.g. 52) extending in a radial direction through the rotatable assembly, the rotatable assembly including two ring seals (e.g. 74 and 76) disposed in opposed orientation on a rotor (e.g. 20), each of the two ring seals being sealably engaged on the rotor and slidable relative to the rotor in an axial direction, which is perpendicular to the radial direction (e.g. figures, see description 74, 76 and 104), a non-rotatable assembly (e.g. 12 and 48, figures) disposed around the rotatable assembly, the non- rotatable assembly forming an external fluid opening (e.g. opening of 48) extending in the radial direction through the non-rotatable assembly, the non-rotatable assembly including two ring flanges (e.g. 54 and 64) disposed at axially distal ends thereof, wherein each of the two ring seals slidably contacts a respective one of the two ring flanges to form a mechanical sliding face seal (e.g. see description of 74, 76, 54, 64 and 104), wherein a radial gap (e.g. gap above 20 and between 12) is defined between the rotatable and non-rotatable assemblies and wherein the radial gap (e.g. figures and see entire document) is sealed in the axial direction, at least in part, by the mechanical sliding face seals between the two ring seals and the two ring flanges (e.g. between 43 and 45).
Regarding claim 2: The rotor further includes a radial wall (e.g. radial wall contacted by 104), wherein the internal fluid opening extends through the radial wall, and wherein the two ring seals are slidably sealed in the axial direction with respect to the radial wall (e.g. figures).
Regarding claim 3: Each of the two ring flanges is attached to a stator (e.g. 12 and 48), the stator having a generally hollow cylindrical shape (e.g. figures).
Regarding claim 5: A plurality of compression springs disposed to impose a force biasing the two ring seals away from one another and towards the two ring flanges (e.g. springs 104 that provide compression force to bias the seal rings away and toward the two ring flanges).
Regarding claim 7: An anti-rotation device embodied as one of a collar (e.g. see description of 20 and shaft 32) associated with the rotatable assembly, the anti-rotation collar including one or more notches adapted to engage corresponding slots in the shaft such that the rotatable assembly rotates with the shaft (e.g. element 36 part of the shaft and the threads at end of 20 connect with shaft), or as a spring-loaded pin extending outwardly from the shaft and engaging a ramped notch formed in the rotor.
Regarding claim 8: During operation, the rotatable assembly is configured to rotate relative to the non-rotatable assembly, which is stationary (intended use but the seal assembly of Jackson is capable of this, intended use or method limitation which is given little or no patentable weight in an apparatus claim, see MPEP2113-2114).
Regarding claim 9: During operation, the non-rotatable assembly is configured to rotate relative to the rotatable assembly, which is stationary (intended use but the seal assembly of Jackson is capable of this, intended use or method limitation which is given little or no patentable weight in an apparatus claim, see MPEP2113-2114).
Regarding claim 10: Potter discloses a rotary joint, comprising a rotor (e.g. 20, see rejection above) adapted for mounting onto a shaft, the rotor including an internal fluid opening extending in a radial direction through the rotor, two ring seals disposed in opposed orientation on the rotor, each of the two ring seals being sealably engaged on the rotor and slidable relative to the rotor in an axial direction, which is perpendicular to the radial direction, a stator (e.g. 12 and 48) disposed around the rotor and the two ring seals, the stator forming an external fluid opening extending in the radial direction through the stator, the stator including two ring flanges disposed at axially distal ends thereof, wherein each of the two ring seals slidably contacts a respective one of the two ring flanges to form a mechanical sliding face seal, wherein a radial gap is defined between the rotor and the stator and wherein the radial gap is sealed in the axial direction, at least in part, by the mechanical sliding face seals between the two ring seals and the two ring flanges (see rejection of claims above and entire reference of Potter).
Regarding claim 11: The rotor further includes a radial wall, wherein the internal fluid opening extends through the radial wall, and wherein the two ring seals are slidably sealed in the axial direction with respect to the radial wall (see rejection of claims above and entire reference of Jackson).
Regarding claim 12: The stator having a generally hollow cylindrical shape (e.g. stator 12 and 48, see figures).
Regarding claim 14: A plurality of compression springs disposed to impose a force biasing the two ring seals away from one another and towards the two ring flanges (see rejection of claims above and entire reference of Jackson).
Regarding claim 16: An anti-rotation structure such that the rotor and the two ring seals rotate with the shaft (see pin 92 that provides connections with the two ring seals ).
Regarding claim 17: Potter discloses a method for operating a rotary joint, comprising: providing a rotor (e.g. 20) mounted onto a shaft (e.g. 32), the rotor including an internal fluid opening extending in a radial direction through the rotor and fluidly communicating with a fluid passage in the shaft, providing two ring seals disposed in opposed orientation on the rotor, each of the two ring seals being sealably engaged on the rotor and slidable relative to the rotor in an axial direction, which is perpendicular to the radial direction, providing a stator disposed around the rotor and the two ring seals, the stator forming an external fluid opening extending in the radial direction through the stator, the stator including two ring flanges disposed at axially distal ends thereof, slidably contacting a respective one of the two ring flanges with each of the two ring seals to form a mechanical sliding face seal and biasing the two ring flanges away from one another and towards the two ring flanges (e.g. see rejection of claims above).
Regarding claim 18: Providing a radial wall on the rotor, and slidably sealing the two ring seals relative to the radial wall (e.g. radial wall contacted by distal ends of springs 104).
Regarding claim 19: Releasably attaching each of the two ring flanges (e.g. 54 and 64 attached releasably to the stator, see entire document) onto axial distal ends of the stator (e.g. see rejection above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Potter in view of Miller et al (US. 3186720).
Potter discloses the invention as claimed above but fails to disclose mating threads in the two ring flanges and the axially distal ends of the stator, wherein the two ring flanges are threadably engaged onto the stator. Miller discloses mechanical seal having a stator (12) that is connected by seal ring flange (e.g. 40) that form a seal with another element having sealing face (82) and the connection or attachment of the seal ring flange to the stator is done by mating threads between the seal ring flange and the stator (e.g. connection formed by 36 and 42). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to connect the two ring flanges and the stator or non rotatable assembly of Potter to have threaded connection as taught by Miller, to provide easy installation and securement of the two ring flanges relative to stator (e.g. inherent do to threaded structure and also see description of 36 and 42 in Miller).
Claim 6, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Potter in view of Jackson in view of Pinto et al (e.g. US. 8714556B2).
Jackson discloses (e.g. specially connection formed by 92 to provide rotation of the two ring elements 74 and 76 with the rotor 20) the invention as claimed above but fails to disclose the rotor includes a male section having inclined surfaces and shoulders, wherein each of the two ring seals includes a female section having inclined portions and corner portions, and wherein the female section matingly engages the male section when the two ring seals are disposed on the rotor such that the two ring seals are rotatably engaged to rotate with the rotor. Pinto discloses a seal assembly having a rotor (e.g. 65), the rotor includes a male section having inclined surfaces and shoulders (e.g. 19), wherein a ring seal includes a female section (e.g. female section on inner diameter of the seal ring 22 which connect with incline surfaces of the male connection of the rotor) having inclined portions and corner portions, and wherein the female section matingly engages the male section when the ring seal is disposed on the rotor such that the ring seal are rotatably engaged to rotate with the rotor. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the pin connection of Jackson to be changed to a female and a male connection system as taught by Pinto, to provide a better connection and changing one connection to another to provide same function is considered to be art equivalent and/or predictable design change of connections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dahlheimer teaches to have positive connection with shaft, rotor and seal ring, Cannings teaches limitations of all independent claims (e.g. see entire document), Wada teaches limitations of all independent claims (e.g. see entire document), Shaw teaches limitations of all independent claims (e.g. see entire document) and Gits teaches to have positive connection with shaft, rotor and seal ring (see figures 2-3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675